Per Curiam.
This is an appeal by the defendant from a judgment entered upon the verdict of a jury for the plaintiff in the Monmouth Common Pleas Court.
A rule to show cause why the verdict should not be set aside was allowed and afterwards was discharged by the trial court. The rule to show cause contained a provision that it should not be a waiver of any grounds of appeal existing in favor of defendant. Just what the reasons considered on the rule were, we do not find disclosed by the state of the case. But that for present purposes is immaterial. Eor looking at the grounds of appeal we find none which can possibly help the appellant. None of them point out any cause for reversal ¡with sufficient precision to apprise the court or opposing counsel of the injury complained of.
In order, however, to be sure that no injustice has been done, we have considered the matter which has been argued in appellant’s brief, and find no merit in it.
The judgment will be affirmed, with costs.